Citation Nr: 0902815	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or by 
reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Boston, Massachusetts, which denied the above claim.

This matter was previously before the Board in October 2007, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The impairment resulting from the veteran's service-
connected disabilities is such that he requires the care or 
assistance of another on a regular basis.

2.  The veteran is not permanently housebound by reason of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.350, 3.352 (2008).

2.  The criteria for special monthly compensation based on 
being housebound due to a service-connected disability have 
not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter from VA dated in October 2007, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  There is no allegation from the 
veteran that there is any additional evidence that has not 
been obtained that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
section 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, notice of the criteria required for special 
monthly compensation by reason of being housebound was 
provided to the veteran in the notice letter cited above.  
Specifically, the October 2007 notice letter informed the 
veteran that in order to substantiate his claim for special 
monthly compensation based upon being housebound, he could 
prove on his own or by VA, medical or lay evidence 
demonstrating that he his disability confines him to his 
home, or that he has one disability rated as 100 percent 
disabling and another disability rated as 60 percent 
disabling.  The veteran demonstrated actual knowledge of 
these requirements given his responses to inquiry conducted 
by the VA examiner during a VA examination which was 
conducted in February 2008.  The issue was, thereafter, 
readjudicated by way of the February 2008 Supplemental 
Statement of the Case. 

As to the issue of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person, the Board finds that proper 
notice of the relevant criteria was not provided to the 
veteran.  However, given the results favorable to the veteran 
as to this issue, further development under the VCAA or other 
law would not result in a more favorable result, or be of 
assistance to this inquiry.

With respect to the Dingess requirements in the present 
appeal, the requisite notice was provided to the veteran by 
way of the October 2007 letter.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA examination.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Special monthly compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance and for being housebound.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.350(b)(3) (2008).  The 
following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2008).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform are considered in connection with the veteran's 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The veteran is service connected for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; residuals of 
a through and through gunshot wound of the right leg, rated 
as 40 percent disabling; residuals of a gunshot wound of the 
left chest with retained foreign body, with residual scar of 
a pneumothorax and thoracotomy of the left chest, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
hearing loss, rated as noncompensable; scar on left chin, 
rated as noncompensable, and; appendectomy scar, rated as 
noncompensable.  He has a combined disability rating of 70 
percent.  In addition, the veteran was granted a total 
disability rating effective October 16, 2001, for individual 
unemployability due to service-connected disabilities.

Special monthly compensation based on the need for regular 
aid and attendance

The veteran asserts that his service-connected disabilities 
render him so helpless as to be in need of the regular aid 
and attendance of another person.

A private medical record from L. Garber, M.D., dated in 
August 2003 shows that the veteran was said to be under 
medical care for multiple medical problems, including 
disability from a bullet injury to his right leg.  It was 
indicated that as a result of this injury, he had experienced 
progressive weakness and numbness in the right leg and foot.  
Consequently, he was no longer able to drive, had difficulty 
going up stairs, and had difficulty ambulating even with a 
knee brace and cane.  Dr. Garber concluded that the veteran 
was at risk of falling and further injury even while at home 
and particularly while bathing.

A VA general medical examination report dated in February 
2008 shows that the examiner indicated that the veteran's 
claims file and medical records were reviewed in conjunction 
with conducting the examination.  The examiner related a 
history of a gunshot wound to the right thigh (along with 
chest wall including the left clavicle) in 1969 while serving 
in Vietnam.  The course was complicated by infections and 
gangrene of the soft tissues, resulting in permanent 
destruction and scarring of the thigh muscles.  From that 
time until about five years earlier, he was relatively mobile 
(though not very active) using knee brace for stability.  In 
2002, he apparently twisted his knee on the job (related to 
poor strength of the inner thigh muscles), and, since then, 
he had been deteriorating in terms of his functionality.  He 
now required the use of two canes that were issued to him by 
prosthetics to walk.  He would have constant and significant 
pain in the leg and knee.

The examiner indicated that with regard to dressing, the 
examiner had the veteran remove his clothing in the course of 
the examination.  The veteran required the assistance of the 
examiner in pulling his pants over his feet, though, from his 
knees upward, he could pull them up on his own.  Specific 
difficulties include leaning down to reach the pants leg over 
the feet (more related to obesity than the leg), and 
difficulty flexing his right knee to insert the right the leg 
into right pant leg.

The veteran reported that he was unable to keep himself clean 
and presentable as he could not stand in the shower.  The 
examiner noted that the veteran might benefit from the use of 
a shower seat or stool.  

With regard to his current canes, he had been using them for 
ambulation for five years, and they had required minimal 
adjustment.  There was no motor or neurologic functional 
problem with his upper extremities.  He reported that he 
could toilet himself, but that he had difficulties, including 
rising from the toilet once he has used it.  The examiner 
suggested using bars around the toilet, and that upper 
extremity conditioning would improve this for him.  

The examiner indicated that the veteran was neither bedridden 
nor blind.  He had a lot of difficulty walking around, but on 
observation could do so when necessary. Thus, he was not 
entirely housebound, though he would avoid going out.  He 
stated that he could go to grocery store if he had to.  His 
wife would help him with those activities of daily living 
with which he needed assistance.  For example, she would help 
him get dressed, such as putting his feet through pant legs, 
and help him rise from the toilet.  The veteran expressed 
concern that she was the only one around to help him, as she 
had her own medical issues, including serious back problems, 
and would soon be unable to help with these things.  He 
worried that one day he may fall, and be unable to bring 
himself back up.  The examiner commented that emergency 
services could be contacted by either himself or his wife if 
he was to find himself unable to get up, and his wife could 
not lift him.

The course of the veteran's disability was said to be getting 
progressively worse.  He was said to be using a right knee 
brace and two canes.  His response to treatment was said to 
be fair.

In the conclusion, the examiner indicated that the veteran 
was objectively debilitated both from residual of a right 
thigh injury, and the deconditioning and weight gain that had 
occurred over the preceding five years, linked to the former 
(difficulty staying active due to unstable right knee and 
weak right leg).  The examiner opined that some basic 
interventions in the home (a properly outfitted shower stall, 
rails around the toilet, emergency button to contact 
emergency medical services should that be necessary) would be 
as important as getting an aid into the home (i.e., he was 
not likely to qualify for 24 hour aid care, in which case 
these measures would have to be taken anyway for the times an 
aid was not in the home).

Having carefully considered the evidence of record in this 
matter, the Board finds that the veteran meets the criteria 
for special monthly compensation based on the need for 
regular aid and attendance.  The competent medical evidence 
of record revealed that the veteran exhibited deficits 
affecting safe mobility.  In August 2003, Dr. Garber 
indicated that the veteran had difficulty ambulating, even 
with a knee brace and cane, and that he was at risk of 
falling and further injury even while at home, and 
particularly while bathing.  This was reiterated in the 
February 2008 VA examination during which the veteran 
indicated that he was unable to keep himself clean and 
presentable, as he could not stand in the shower.  
Additionally, it was indicated that the veteran had 
difficulty using the toilet himself as he needed assistance 
rising from the toilet once he had used it.  Moreover, it was 
established that his wife would help him in his activities of 
daily living, to include helping him get dressed.  The 
veteran's limitations were said to be the result of his 
service-connected disabilities, as well as, from 
deconditioning and weight gain which was secondary to the 
service-connected disabilities.  The Board finds that the 
competent medical evidence shows that his service-connected 
disabilities result in the need of the regular aid and 
attendance of another person.  The fact that the veteran's 
spouse is currently providing some assistance with his 
activities of daily living does not negate the fact that he 
requires the assistance of another.  The performance of the 
necessary aid and attendance service by a relative or other 
member of the household will not prevent the granting of the 
additional allowance.  38 C.F.R. § 3.352 (c) (2008).

Based upon this and other evidence of record, the Board finds 
that the veteran's service-connected disabilities render him 
so helpless as to require the aid and attendance of another.  
Accordingly, the criteria for special monthly compensation 
based on the need for regular aid and attendance are met.

Special monthly compensation based on being housebound

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350.

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, as detailed above, the competent medical 
evidence does not show that the veteran's service-connected 
disabilities resulted in his being housebound.  During the 
February 2008 VA examination, the veteran indicated that he 
could go to grocery store if he had to.  The examiner set 
forth that the veteran was neither bedridden nor blind, and 
that he could walk when necessary, thus, he was not entirely 
housebound, even though he would avoid going out.  

Therefore, the veteran does not qualify for special monthly 
compensation by reason of being housebound due to service-
connected disability.  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the fair 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board finds 
that there is a fair preponderance of the evidence against 
the claim, as set forth above, and, therefore, reasonable 
doubt is not for application.


ORDER


Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Special monthly compensation based on being housebound due to 
service-connected disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


